Title: Ferdinand R. Hassler to James Madison, 28 February 1828
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Excellent Sir
                            
                            
                                
                                    Washington
                                
                                 28th Febry 1828.
                            
                        

                        Allow me to have the honor to present You with the present again with a new publication of mine intended to
                            diffuse interest for a science the general utility of which is as universally acknowledged as it is desirable to extend it
                            in this country. A popular exposition of the system of the Universe, which I should feel happy if my desire of rendering
                            this study agreeable had the success that the subject deserves
                        I am on my way to Richmond Virga. where I shall stay at least untill next August. I should feel happy if I
                            could succeed in rendering myself usefull in Your State, and take the Liberty to recomand myself in the continuance of
                            Your patronage
                        The Book being in two Volumes I make each a separate fold that they may go by the mail. I have the honor to
                            be with perfect respect and Esteem Excellent Sir Your most obedt [hble <S >]

                        
                            
                                F: R: Hassler
                            
                        
                    